                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:17-CV-00072-MOC-DSC


 COMPOSITE RESOURCES, INC.,                         )
                                                    )
                   Plaintiff,                       )
                                                    )                 ORDER
 v.                                                 )
                                                    )
 COMBAT MEDICAL SYSTEMS, LLC                        )
 AND ALPHAPOINTE,                                   )
                                                    )
                 Defendants.                        )



       THIS MATTER is before the Court on the “Motion[s] for Admission Pro Hac Vice and

Affidavit[s] [for Anna M. Berman and Juliet A. Cox]” (document #131 and 132). For the reasons

stated therein, the Motions are granted.


       The Clerk is directed to send copies of this Order to counsel of record and to the Honorable

Max O. Cogburn, Jr.


       SO ORDERED.

                                           Signed: October 30, 2018
